Exhibit 10.6
AMENDMENT TO STOCK OPTION AGREEMENTS
          This AMENDMENT TO STOCK OPTION AGREEMENTS, dated this ___ day of
December, 2008 (the “Amendment”), is entered into by and between HEALTH CARE
REIT, INC., a Delaware corporation (the “Corporation”), and                     
(the “Participant”).
          Whereas, the Corporation and the Participant entered into the Stock
Option Agreements (with Dividend Equivalent Rights) listed on Schedule A
attached hereto (each an “Agreement” and collectively, the “Agreements”); and
          Whereas, the Corporation and the Participant now desire to amend the
Agreements as stated herein and effective as of January 1, 2009 in order to
ensure compliance with Section 409A of the Internal Revenue Code, as amended
(the “Code”), and the rules and regulations promulgated thereunder.
          Now Therefore, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
     1. Amendment of Section 8.
          Section 8 of each Agreement is hereby deleted in its entirety and
replaced with the following:
          “8. Dividend Equivalent Rights.
          The Participant is hereby granted rights to receive deferred payments
equivalent in value to the dividends payable on the shares of Common Stock
(“Dividend Equivalent Rights”) issuable under the Options if such shares were
outstanding on the dividend record dates between the date the Options were
granted to the Participant and the termination date specified on Schedule A, or
if earlier, the date of a Change in Corporate Control, the termination of the
Participant’s employment with the Corporation, or the Participant’s death,
Disability (as defined in the Plan) or retirement (collectively, the “Triggering
Events” and each, a “Triggering Event”). An unfunded bookkeeping account shall
be created for the Participant and the Participant’s rights to the balances
credited to such account shall be no greater than those of an unsecured creditor
of the Corporation.
          On each dividend record date occurring after the date of grant of the
Options and before the date the Options become exercisable, the Participant’s
account shall be credited with a dollar amount equal to the dividends payable
with respect to the shares of Common Stock issuable under the Options if such
shares were outstanding on the dividend record date:
     (a) In the case of a cash dividend declared on the Common Stock, the amount
credited to the Participant’s account with respect thereto shall be equal to the
dividend declared per share of Common Stock multiplied by the number of shares
of Common Stock subject to the Options as of the dividend record date; and
     (b) In the case of a stock dividend declared on the Common Stock, the
amount credited to the Participant’s account with respect thereto shall be equal
to the dividend

 



--------------------------------------------------------------------------------



 



declared per share of Common Stock multiplied by (i) the number of shares of
Common Stock subject to the Options and (ii) the current fair market value of a
share of Common Stock on the dividend payment date.
          When the Options with respect to which the Participant has been
granted Dividend Equivalent Rights first become exercisable pursuant to
Section 2, 9, 10, 11 or 12, the Participant shall be entitled to receive from
the Corporation a distribution equal to (i) the dollar amount then accumulated
in his or her account, as described above, and not previously distributed as
provided in this section, multiplied by (ii) a fraction the numerator of which
shall be the number of shares subject to the Options that first become
exercisable on such date and the denominator of which shall be the sum of such
number and the total number of shares subject to Options that have not yet
become exercisable. The Participant’s account shall be debited by a dollar
amount equal to the distribution. If the Options with respect to which the
Participant has been granted Dividend Equivalent Rights first become exercisable
pursuant to Section 2, 10, 11 or 12, the distribution shall be delivered to the
Participant in the form of a cash payment within 60 days following the date such
Option first becomes exercisable under Section 2, 10, 11 or 12. If the Options
with respect to which the Participant has been granted Dividend Equivalent
Rights first become exercisable under Section 9, the distribution shall be
delivered to the Participant in the form of a cash payment within 60 days
following the first to occur of: (a) the date such Option would otherwise have
become exercisable under Section 2, and (b) the date of the Participant’s
termination of employment.
          In addition, after the Options have become exercisable, the
Participant shall be entitled to receive from the Corporation each quarter
distributions equal to the quarterly dividend declared per share of Common Stock
multiplied by the number of shares of Common Stock that have become exercisable
until the termination date specified on Schedule A, or if earlier, on the date
of a Triggering Event. Such distributions shall be paid in cash within 90 days
following the end of each calendar quarter. In connection with the distributions
described in this section, the Participant shall satisfy all tax withholding
obligations in a manner described in Section 7 above.
          The right to receive Dividend Equivalent Rights shall survive the
exercise of the Options by the Participant. However, all rights and claims to
the Dividend Equivalent Rights will terminate on the termination date specified
on Schedule A, or if earlier, on the date of a Triggering Event without regard
to any additional periods of time during which the Options may continue to be
exercised.”
     2. Amendment of Section 11.
          Section 11 of each Agreement is hereby deleted in its entirety and
replaced with the following:
          “11. Effect of Disability.
          If a Participant incurs a Disability, (i) any portion of the Options
not previously exercisable under Section 2 shall become exercisable and shall
continue to be exercisable for a period of twelve (12) months following the date
of termination of employment, but in no event later than the termination date of
the Options specified in Section 3, and (ii) the Participant shall be entitled
to receive a cash payment of any balance then credited to the Participant’s
Dividend Equivalent Rights account pursuant to Section 8.”

2



--------------------------------------------------------------------------------



 



     3. Addition of New Section 18.
          Each Agreement is hereby amended to add a new Section 18 at the end
thereof, immediately following Section 17 to read as follows:
          “18. Section 409A Compliance.
          This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent. To the extent any amounts under this Agreement are payable by
reference to the Participant’s “termination of employment,” such term shall be
deemed to refer to the Participant’s “separation from service” (as defined in
Treasury Regulation Section 1.409A-1(h) (without regard to any permissible
alternative definition thereunder)) with the Corporation and all entities
treated as a single employer with the Corporation under Section 414(b) and
(c) of the Code but substituting a 50% ownership level for the 80% ownership
level set forth therein. Notwithstanding any other provision in this Agreement,
if the Participant is a “specified employee,” as defined in Section 409A of the
Code, as of the date of the Participant’s separation from service, then to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Participant’s separation from service and (iii)
under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the six-month anniversary of the
separation from service or (b) the date of Participant’s death.”
     4. Further Amendments; Full Force and Effect of Remainder of the
Agreements.
          In the event the terms of the Agreements and/or this Amendment would
subject the Participant to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Corporation and the Participant shall cooperate
diligently to amend the terms of the Agreements and/or this Amendment to avoid
such 409A Penalties, to the extent possible. In addition, the Participant
expressly authorizes the Corporation to modify the termination dates specified
on Schedule A after the date hereof if such modifications (a) remain neutral to
the Corporation and the Participant, or (b) extend the period of time during
which the Participant will receive Dividend Equivalent Rights. In the event it
is determined by the Corporation (in its sole discretion) that the modifications
set forth in this Amendment are not required by Section 409A of the Code and the
rules and regulations promulgated thereunder, then the Corporation may determine
(in its sole discretion) that all or any sections of this Amendment shall be
null and void. Except as amended hereby, the Agreements will remain in full
force and effect according to their terms.

3



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Amendment on the
date and year first above written.

     
ATTEST
  HEALTH CARE REIT, INC.
 
   
 
   
 
   
WITNESS:
  PARTICIPANT:
 
   
 
   

4



--------------------------------------------------------------------------------



 



SCHEDULE A

          Termination Date of Stock Option Agreement (with   Dividend Equivalent
Dividend Equivalent Rights)   Rights
1. Stock Option Agreement (with Dividend Equivalent Rights), dated January 26,
2004, between the Corporation and the Participant
  June 30, 2013
 
   
2. Stock Option Agreement (with Dividend Equivalent Rights), dated January 24,
2005, between the Corporation and the Participant
  September 30, 2013
 
   
3. Stock Option Agreement (with Dividend Equivalent Rights), dated January 23,
2006, between the Corporation and the Participant
  December 31, 2014
 
   
4. Stock Option Agreement (with Dividend Equivalent Rights), dated January 22,
2007, between the Corporation and the Participant
  September 30, 2016
 
   
5. Stock Option Agreement (with Dividend Equivalent Rights), dated January 21,
2008, between the Corporation and the Participant
  March 31, 2017

 